09-1888-ag
         Panggabean v. Holder
                                                                                        BIA
                                                                                   Rohan, IJ
                                                                               A 095 149 237
                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                      SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of                 Appeals
 2       for the Second Circuit, held at the Daniel Patrick                 Moynihan
 3       United States Courthouse, 500 Pearl Street, in the                 City of
 4       New York, on the 24 th day of February, two thousand               ten.
 5
 6       PRESENT:
 7                RALPH K. WINTER,
 8                ROBERT A. KATZMANN,
 9                PETER W. HALL,
10                      Circuit Judges.
11       ______________________________________
12
13       CHATARINA PANGGABEAN,
14                Petitioner,
15
16                          v.                                  09-1888-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       ______________________________________
22
23       FOR PETITIONER:                 Theodore N. Cox, New York, New York.
24
25       FOR RESPONDENT:                 Tony West, Assistant Attorney
26                                       General, Civil Division; Cindy S.
27                                       Ferrier, Senior Litigation Counsel;
28                                       Sunah Lee, Trial Attorney, Office of
29                                       Immigration Litigation, United
30                                       States Department of Justice,
31                                       Washington, D.C.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED, that the petition for review

4    is DENIED.

5        Chatarina Panggabean, a native and citizen of

6    Indonesia, seeks review of an April 7, 2009 order of the BIA

7    affirming the June 26, 2007 decision of Immigration Judge

8    (“IJ”) Patricia A. Rohan, which denied Panggabean’s

9    application for asylum, withholding of removal, and relief

10   under the Convention Against Torture (“CAT”).   In re

11   Chatarina Panggabean, No. A 095 149 237 (B.I.A. Apr. 7,

12   2009), aff’g No. A 095 149 237 (Immig. Ct. N.Y. City June

13   26, 2007).   We assume the parties’ familiarity with the

14   underlying facts and procedural history in this case.

15       Under the circumstances of this case, we consider both

16   the IJ’s and BIA’s opinions “for the sake of completeness.”

17   Zaman v. Mukasey, 514 F.3d 233, 237 (2d Cir. 2008).     The

18   applicable standards of review are well-established.     See

19   8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d

20   510, 513 (2d Cir. 2009).

21       As a preliminary matter, Panggabean does not challenge

22   the agency’s findings that she failed to demonstrate: (1)


                                   2
1    past persecution; and (2) her eligibility for CAT relief.

2    Rather, she challenges only its pattern or practice finding

3    and its discretionary denial of her application for asylum.

4    We find no merit in her arguments.

5        The BIA properly denied Panggabean’s application for

6    asylum and withholding of removal.   Contrary to Panggabean’s

7    argument, the BIA did not err in applying the “systemic or

8    pervasive” standard to her pattern or practice claim, and

9    nothing in our decision in Mufied v. Mukasey, 508 F.3d 88

10   (2d Cir. 2007), merits a different conclusion.     See Santoso

11   v. Holder, 580 F.3d 110, 112 (2d Cir. 2009).     Similarly, the

12   BIA did not err in finding that Panggabean failed to submit

13   evidence sufficient to establish that Chinese Christians are

14   persecuted by groups that the Indonesian government is

15   either unwilling or unable to control.   See Santoso, 580

16   F.3d at 112-13 (upholding agency’s determination that there

17   is no pattern or practice of persecution against Chinese

18   Christians in Indonesia); see also Xiao Ji Chen v. U.S.

19   Dep’t of Justice, 471 F.3d 315, 342 (2d Cir. 2006) (holding

20   that the weight afforded to the evidence is largely within

21   the agency’s discretion).

22       Furthermore, Panggabean’s argument that the BIA failed


                                  3
1    to consider State Department Reports and news articles in

2    the record is without merit.   To the contrary, the BIA

3    explicitly referred to the “evidence in the record,”

4    including “State Department Country Reports,” and no further

5    discussion of the evidence was required.    See Xiao Ji Chen,

6    471 F.3d at 338 n.17 (“[W]e presume that [the agency] has

7    taken into account all of the evidence before [it], unless

8    the record compellingly suggests otherwise”).     The BIA also

9    did not err in finding that the fact that Panggabean’s

10   relatives continued to live in Indonesia unharmed reduced

11   the reasonableness of her fear.    See Melgar de Torres v.

12   Reno, 191 F.3d 307, 313 (2d Cir. 1999); see also Lie v.

13   Ashcroft, 396 F.3d 530, 537 (3d Cir. 2005).     Therefore,

14   because Panggabean failed to establish a pattern or practice

15   of persecution of Chinese Christians in Indonesia, the

16   agency did not err in denying her application for asylum.        8

17   C.F.R. § 1208.13(b)(2)(iii)(A).    Furthermore, because

18   Panggabean was unable to show the objective likelihood of

19   persecution needed to make out an asylum claim, she was

20   necessarily unable to meet the higher standard required to

21   succeed on a claim for withholding of removal.     See Paul v.

22   Gonzales, 444 F.3d 148, 156 (2d Cir. 2006); Gomez v. INS,



                                    4
1    947 F.2d 660, 665 (2d Cir. 1991).    We therefore need not

2    reach the agency’s discretionary denial of Panggabean’s

3    application for asylum.

4        For the foregoing reasons, the petition for review is

5    DENIED.   As we have completed our review, any stay of

6    removal that the Court previously granted in this petition

7    is VACATED, and any pending motion for a stay of removal in

8    this petition is DISMISSED as moot. Any pending request for

9    oral argument in this petition is DENIED in accordance with

10   Federal Rule of Appellate Procedure 34(a)(2), and Second

11   Circuit Local Rule 34.1(b).

12                                 FOR THE COURT:
13                                 Catherine O’Hagan Wolfe, Clerk
14
15
16




                                    5